DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2018, has been entered.
Claims 37-61 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Beginning at page 6, the applicant indicates that the claims listed in the “Claim Interpretation” section of the 11/20/2020 final rejection have been amended to require only the disjunctive.  The examiner agrees with the applicant’s conclusion concerning the effect of those amendments.
Beginning on page 6, the, the applicant argues that the amendment to claim 37 precludes Hummes as the basis for the Section “102(b)” rejection.  The examiner respectfully disagrees, the limitations added by such amendments being specifically addressed in the Section 102(a) rejection below.
Beginning on page 7, the applicant argues that applications 15/837,734 and 16/732,966 overcome the double patenting rejection noting that they are not owned by the applicant.  The examiner notes 
The arguments as to all other argued claims rise or falls on the argument as to claim 37.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummes  et al. (US20100038135) [Hummes].
Note: the acronyms for types of data introduced by the examiner in claim 1 are used in all rejections.
Claim 37  Hummes discloses a method of obtaining material properties [Figs. 1,4 abstract; para. 0004,0011,0013,0024,0026,0035,0038,0042,0047; lithology, lithology changes, rock composition and texture, formation properties, hard formation features, fracture identification, thin layers] while drilling [para. 0012] comprising: 
54 [Fig. 4; para. 0040], accessing signals from a non-transitory [para. 0023,0048] computer readable memory 52,53 [Fig. 4; para. 0035,0036,0021,0023,0026, 0028,0030,0048], the signals having been obtained/received [Fig. 4; abstract; para. 0004,0011,0012,0017,021,0035, 0036; e.g., the data values depicted on the log (para. 0026); data is accumulated (para. 0021); data is specifically gathered/stored (para. 0035,0036,0021,0025), without limitation as to other types of data, as to weight on bit (WOB herein), torque on bit (TOB herein), axial acceleration (AA herein), tangential acceleration (TA herein), lateral acceleration (LA herein), torsional acceleration (TOA herein), bit rotational velocity (RV herein)] from a sensor 30 configured to measure behavior of a drill bit 22,28 [Fig. 1; para. 0014-0018] interacting with a material while drilling a wellbore;
processing the signals [Fig. 4; para. 0040] to obtain an axial displacement [e.g., bit bounce; para. 0021] of the drill bit interacting with the material while drilling the wellbore and another displacement [e.g., bit whirl; para. 0021] of the drill bit interacting with the material while drilling the wellbore, the another displacement being different from the axial displacement [data, such as that listed above, measured at or proximate the bit will reflect the drill bit interacting with the rock formation; para. 0011,0018]; and 
processing the axial displacement and the another displacement to obtain a mechanical material property [Figs. 1,4 abstract; para. 0004,00110013,0024,00260035,0038, 0042,0047; lithology, lithology changes, rock composition and texture, formation properties,  hard formation features, fracture identification, thin layers] of the material along the wellbore 54 [Fig. 4].
Claim 45  Hummes, as discussed with respect to claim 37, discloses geosteering the drill bit based on the mechanical property [para. 0045].
Claim 46  Hummes, as discussed with respect to claim 45, discloses that geosteering the drill bit comprises identifying a change in the mechanical property associated with a change in trajectory of the drill bit, and changing a direction of the drill bit to account for the change in trajectory [i.e., the operator’s response/corrective steering action based on the information; para. 0045].
Claim 47  Hummes, as discussed with respect to claim 37, discloses that the signals comprise angular velocity [i.e., the bit’s rotational speed; para. 0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hummes, in view of Weaver et al. (US20060076161) [Weaver].
Claim 38  Hummes, as discussed with respect to claim 7, discloses that the signals comprise acoustical signals including an axial acceleration of the drill bit and at least one of a lateral or a rotary acceleration of the drill bit [data is specifically gathered (para. 0021,0025), without limitation as to other types of data, as to weight on bit (WOB herein), torque on bit (TOB herein), axial acceleration (AA herein), tangential acceleration (TA herein), lateral acceleration (LA herein), torsional acceleration (TOA herein), bit rotational velocity (RV herein)], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the sensor comprises an accelerometer.
For an apparatus and method of identifying rock properties while drilling, Weaver discloses that acoustic signals generated by the bit 130 are picked up by accelerometers, and that these acoustic signals can then be analyzed to describe the rock/formation properties being drilled [Figs. 1-3; para. 0021-0025].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hummes, to include an accelerometer sensor for the acoustic signals, as disclosed by Weaver.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a well-known manner for acquiring acoustic signals would be in place.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hummes, in view of Ma et al. (US20070227775) [Ma].
Claim 48  Hummes, as discussed with respect to claim 45, otherwise discloses all the limitations this claim, but does not explicitly disclose that the sensor comprises a gyroscope.
Ma discloses a gyroscope for measuring a bit displacement [i.e., a change in direction] and signaling a rotary steerable system if the direction is unacceptable [para. 0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hummes, to include an gyroscope for sensing a bit displacement and providing appropriate responsive signals, as disclosed by Hummes.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a well-known manner for acquiring bit displacement information signals would be in place.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hummes, in view of Jogi et al. (US20060212224) [Jogi] and Herwanger et al. (US20110246159) [Herwanger].
Claim 49  Hummes, as discussed with respect to claim 37, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the mechanical rock property includes Poisson's ratio.
For identification of the location of fractures [para. 0044] while drilling a wellbore [Figs. 1,2; abstract], Jogi discloses and receiving data [e.g. at least bit noise sound (frequency and amplitude), WOB, TOB, AA, bit lateral displacement (i.e. radial displacement), bit axial displacement (i.e. bit bounce), vibration, whirl, torque, strain, stress; para. 0036,0044.
[para. 0031], Herwanger discloses using strain data for obtaining Poisson’s ratio [Fig. 1; para. 0014,0028].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have processed the data, as part of the Hummes data analysis, to obtain either or both of Poisson’s ratio and Young’s Modulus of Elasticity, as disclosed by Herwanger to be a beneficial use of at least strain information, strain information being obtained by Jogi.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a well-known technique for locating fractures in a formation would be available in the Hummes, as modified, data analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over each of claim 1 of U.S. Patent No. 10,544,673, claim 1 of U.S. Patent No. 10,519,769, claim 1 of U.S. Patent No. 9,664,039, and claim 1 of U.S. Patent No. 10,132,162.  Although the claims at issue are not identical, they are not patentably distinct from each other because current claim 37 would be infringed by each of the listed claims.  
Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15,833,734.  Although the claims at issue are not identical, they are not patentably distinct from each other because current claim 37 would be infringed by claim 1 of the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 51-61 are allowed.  See the related claim interpretation for claims 53 and 59.  Claims 51 and 58 require particularized bit displacement/reaction recognition and analysis, including obtaining forces on the drill bit, not disclosed by Hummes and not otherwise located in the prior art.  Yang (US20130075159) should be noted which has clear analogies to the present invention's claims, however, Yang is generalized and it would not be reasonable to consider as obvious the claims' specific techniques in the present invention.  Claims 52-57 depend from claim 51 and claims 59-61 depend from claim 58
Subject to the double patenting rejections herein, claims 39-44 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 requires obtaining zero frequency levels for axial, lateral, and rotational displacement spectra and using all three to obtain both a lateral displacement of the bit and a rotary displacement of the bit.  This was not disclosed by Hummes and not otherwise located in the prior art. 
Claim 40 requires particularized bit displacement/reaction recognition and analysis, including obtaining forces on the drill bit, not disclosed by Hummes and not otherwise located in the prior art.  Yang (US20130075159) should be noted which has clear analogies to the present invention's claims, however, Yang is generalized and it would not be reasonable to consider as obvious the claims' specific techniques in the present invention.  Claims 41-44 and 50 depend from claim 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US20130075159), as discussed above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676